Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 10, 2020

The Court of Appeals hereby passes the following order:

A20A1547. MICHAEL FLOYD STATHAM v. DESHAUN REQUEL DOW.

      The trial court entered an order finding defendant Michael Floyd Statham in
default in this civil action on July 29, 2019, and it entered a default judgment against
him in the amount of $475,786 on September 27, 2019. Statham subsequently filed
a motion to open default and set aside the default judgment under OCGA §§ 9-11-55
(b) and 9-11-60 (d) (1). The trial court denied the motion, and Statham appealed
directly to this Court. We lack jurisdiction.
      In its September 27, 2019 order, the trial court did not merely find Statham in
default; it entered a default judgment against him. Thus, Statham was not entitled to
open default under OCGA § 9-11-55 (b) (Code section applies “[a]t any time before
final judgment”). Statham was, however, authorized to seek to have the default
judgment set aside under OCGA § 9-11-60 (d). But an appeal from an order denying
a motion to set aside under this Code section must be taken by application for
discretionary review. See OCGA § 5-6-35 (a) (8); Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006). “Compliance with the discretionary
appeals procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga.
App. 257, 257 (471 SE2d 60) (1996). Statham’s failure to follow the required
appellate procedure deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/10/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.